Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00291-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                Richard Michael DONOHOO,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 453259
                         Honorable Celeste Brown, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the part of trial court’s order
suppressing evidence obtained after appellee Richard Michael Donohoo’s arrest is AFFIRMED.
The part of the trial court’s order that suppresses evidence obtained before Donohoo’s arrest is
REVERSED. This case is REMANDED to the trial court for further proceedings consistent with
this opinion.

       SIGNED June 22, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice